In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-484 CR

____________________


BRANDON RHODES, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 86438




MEMORANDUM OPINION
 Brandon Rhodes entered a non-negotiated guilty plea to an indictment for the third
degree felony offense of evading detention with the use of a vehicle and as a second
offense. See Tex. Pen. Code Ann. § 38.04 (b)(2) (Vernon 2003). The trial court
convicted and sentenced Rhodes to eight years of confinement in the Texas Department of
Criminal Justice, Institutional Division. 

	Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967),
and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On December 19, 2002,
Rhodes was given an extension of time in which to file a pro se brief. We received no
response from the appellant.  Because the appeal involves the application of well-settled
principles of law, we deliver this memorandum opinion.   See Tex. R. App. P. 47.4.
 As there was no plea bargain agreement, we have jurisdiction over the appeal.  Jack
v. State, 871 S.W.2d 741 (Tex. Crim. App. 1994).  It appears the appellant was duly
admonished.  Tex. Code Crim. Proc. Ann. art. 26.13 (Vernon 1989 & Supp. 2003).
Rhodes signed a judicial confession and admitted his guilt in open court.  The record does
not support an arguable contest of the voluntariness of his guilty plea.  
	We have reviewed the clerk's and the reporter's records, and find no arguable error
requiring us to order appointment of new counsel.  Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991).  Accordingly, we affirm the trial court's judgment.
	AFFIRMED.
								PER CURIAM
Submitted on March 26, 2003
Opinion Delivered April 2, 2003 
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.